DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-18 of U.S. Patent No. 10,470,034, as further detailed in the table provided below:
Instant Application 17/106,716
U.S. Patent No. 10,470,034
Claim 1: A method of configuring functionality of a mobile transceiver by an asset tracking server, the asset tracking server managing a plurality of mobile transceivers having a common hardware set, comprising: 




assigning a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver,

each device profile defining the types of alarms capable of being configured on the mobile transceiver; 

assigning an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the types of alarms capable of being configured on the mobile transceiver defined by the assigned device profile, 


wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and 



sending the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.
Claim 1: A method of configuring functionality of a mobile transceiver by an asset tracking server, the asset tracking server managing a plurality of mobile transceivers having a common hardware set, comprising:

selecting by the asset tracking server a device profile selected from a plurality of predefined device profiles in accordance with a device identifier (ID) of a mobile transceiver, each device profile having different restrictions on the types of alarms capable of being configured on the mobile transceiver;

assigning by the asset tracking server the device profile to the mobile transceiver in accordance with the device ID;

assigning by the asset tracking server an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the restrictions of the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions;

receiving by the asset tracking server a message including the device ID from the mobile transceiver;

determining by the asset tracking server an assigned alarm profile for the mobile transceiver in dependence on the device ID; and

sending by the asset tracking server the assigned alarm profile to the mobile transceiver in response to receiving the message from the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver, wherein in applying the assigned alarm profile the mobile transceiver disables any alarms of a type restricted by the assigned alarm profile.
Claim 2: wherein in applying the assigned alarm profile the mobile transceiver disables any alarms other than the types of alarms capable of being configured on the mobile transceiver defined by the assigned alarm profile
Claim 1: wherein in applying the assigned alarm profile the mobile transceiver disables any alarms of a type restricted by the assigned alarm profile
Claim 3
Claim 2
Claim 4
Claim 3
Claim 5
Claim 4
Claim 6
Claim 5
Claim 7
Claim 6
Claim 8
Claim 7
Claim 9
Claim 8
Claim 10
Claim 9
Claim 11
Claim 10
Claim 12
Claim 11
Claim 13
Claim 12
Claim 14
Claim 13
Claim 15
Claim 14
Claim 16
Claim 15
Claim 17
Claim 16
Claim 18: receiving by the asset tracking server a message from the mobile transceiver, the message including the device ID of the mobile transceiver; receiving by the asset tracking server the message from the mobile transceiver.
Claim 1: receiving by the asset tracking server a message including the device ID from the mobile transceiver;

sending by the asset tracking server the assigned alarm profile to the mobile transceiver in response to receiving the message from the mobile transceiver
Claim 19 : An asset tracking server, comprising: a processor; a memory coupled to the processor, the memory storing executable instructions that, when executed by the processor, cause the server to: 

20assign a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile defining the types of alarms capable of being configured on the mobile transceiver; 

57assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the types of alarms capable of being configured on the mobile transceiver defined by the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a 5trigger condition and one or more actions; and 







send the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.
Claim 17: An asset tracking server, comprising:
a processor; a memory coupled to the processor, the memory storing executable instructions that, when executed by the processor, cause the server to:

select a device profile selected from a plurality of predefined device profiles in accordance with a device identifier (ID) of a mobile transceiver, each device profile having different restrictions on the types of alarms capable of being configured on the mobile transceiver;

assign the device profile to the mobile transceiver in accordance with the device ID;

assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the restrictions of the device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions;

receive a message including the device ID from the mobile transceiver;

determine an assigned alarm profile for the mobile transceiver in dependence on the device ID; and

send the assigned alarm profile to the mobile transceiver in response to receiving the message from the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver, wherein in applying the assigned alarm profile the mobile transceiver disables any alarms of a type restricted by the assigned alarm profile.
Claim 20: A non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of an asset tracking server, wherein the executable instructions, when executed by the processor, cause the server to: 

assign a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile defining the types of alarms capable of being configured on the mobile transceiver; 


assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the types of alarms capable of being configured on the mobile transceiver defined by the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and 










send the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.
Claim 18: A non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of an asset tracking server, wherein the executable instructions, when executed by the processor, cause the server to:

select by the asset tracking server a device profile selected from a plurality of predefined device profiles in accordance with a device identifier (ID) of a mobile transceiver, each device profile having different restrictions on the types of alarms capable of being configured on the mobile transceiver;

assign the device profile to the mobile transceiver in accordance with the device ID;

assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the restrictions of the assigned device profile, wherein the device profile defines restrictions on the types of alarms that are capable of being configured on the mobile transceiver, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions;

receive a message including the device ID from the mobile transceiver;

determine an assigned alarm profile for the mobile transceiver in dependence on the device ID; and

send the assigned alarm profile to the mobile transceiver in response to receiving the message from the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver, wherein in applying the assigned alarm profile the mobile transceiver disables any alarms of a type restricted by the assigned alarm profile.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,856,138, as further detailed in the table provided below:
Instant Application 17/106,716
U.S. Patent No. 10,856,138
Claim 1: A method of configuring functionality of a mobile transceiver by an asset tracking server, the asset tracking server managing a plurality of mobile transceivers having a common hardware set, comprising: 

assigning a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile defining the types of alarms capable of being configured on the mobile transceiver; 


assigning an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the types of alarms capable of being configured on the mobile transceiver defined by the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and 

sending the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.
Claim 1: A method of configuring functionality of a mobile transceiver by an asset tracking server, the asset tracking server managing a plurality of mobile transceivers having a common hardware set, comprising:

assigning a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile having different restrictions on the types of alarms capable of being configured on the mobile transceiver;

assigning an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the restrictions of the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and



sending the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.
Claim 2
Claim 2
Claim 3
Claim 3
Claim 4
Claim 4
Claim 5
Claim 5
Claim 6
Claim 6
Claim 7
Claim 7
Claim 8
Claim 8
Claim 9
Claim 9
Claim 10
Claim 10
Claim 11
Claim 11
Claim 12
Claim 12
Claim 13
Claim 13
Claim 14
Claim 14
Claim 15
Claim 15
Claim 16
Claim 16
Claim 17
Claim 17
Claim 18
Claim 18
Claim 19 : An asset tracking server, comprising: a processor; a memory coupled to the processor, the memory storing executable instructions that, when executed by the processor, cause the server to: 

assign a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile defining the types of alarms capable of being configured on the mobile transceiver; 


assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the types of alarms capable of being configured on the mobile transceiver defined by the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and 

send the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.
Claim 19: An asset tracking server, comprising:
a processor; a memory coupled to the processor, the memory storing executable instructions that, when executed by the processor, cause the server to:

assign a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile having different restrictions on the types of alarms capable of being configured on the mobile transceiver;

assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the restrictions of the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and



send the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.

Claim 20: A non-transitory machine readable medium having tangibly stored thereon 10executable instructions for execution by a processor of an asset tracking server, wherein the executable instructions, when executed by the processor, cause the server to: 

assign a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from 15a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile defining the types of alarms capable of being configured on the mobile transceiver; 


assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the types of alarms capable of being configured on the 20mobile transceiver defined by the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and 

send the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being 25received by the mobile transceiver.
Claim 20: A non-transitory machine readable medium having tangibly stored thereon executable instructions for execution by a processor of an asset tracking server, wherein the executable instructions, when executed by the processor, cause the server to:

assign a device profile to a mobile transceiver in accordance with a device identifier (ID) of the mobile transceiver, wherein the device profile is selected from a plurality of predefined device profiles in accordance with the device ID of the mobile transceiver, each device profile having different restrictions on the types of alarms capable of being configured on the mobile transceiver;

assign an alarm profile to the mobile transceiver in accordance with the device ID in dependence on the restrictions of the assigned device profile, wherein the alarm profile defines a plurality of alarms, each alarm including a trigger condition and one or more actions; and



send the assigned alarm profile to the mobile transceiver, wherein the assigned alarm profile is applied by the mobile transceiver subsequent to being received by the mobile transceiver.


Although the conflicting claims are not identical, they are not patentably distinct from each other because the Patent claims include all the limitations of the instant application claims, respectively. The patent claims also include additional limitations. Hence, the instant application claims are generic to the species of invention covered by the respective patent claims. As such, the instant application claims are anticipated by the patent claims and are therefore not patentably distinct therefrom (See Eli Lilly and Co. v. Barr Laboratories Inc., 58 USPQ2D 1869, " a later genus claim limitation is anticipated by, and therefore not patentably distinct from, an earlier species claim", In re Goodman, 29 USPQ2d 2010, "Thus, the generic invention is 'anticipated' by the species of the patented invention"  and the instant “application claims are generic to species of invention covered by the patent claim, and since without terminal disclaimer, extant species claim preclude issuance of generic application claims”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARGARET G MASTRODONATO whose telephone number is (571)270-7803.  The examiner can normally be reached on M-F 9:00-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARGARET G MASTRODONATO/Primary Examiner, Art Unit 2641